Citation Nr: 1317873	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-50 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the San Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim currently on appeal.  This matter has subsequently been transferred to the St. Petersburg, Florida RO.

In March 2011 this matter was remanded for further development.  In November 2012 this matter was once again remanded for further development, to include obtaining an addendum opinion.  The Board otherwise is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence of record shows that the Veteran does not experience any current acquired psychiatric disability to include depression disorder and anxiety, which can be attributed to active service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include depression disorder and anxiety, was not caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A December 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2008 letter.

After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also finds that VA has complied with the VCAA's duty to assist by securing all available treatment records.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have all been associated with the claims file.  

The Board notes that attempts were made to locate the additional service treatment records; however, they are unavailable.  Although efforts have been made by VA to obtain these records the medical centers reported that the records could not be located, and in November 2011, the Appeals Management Center made a formal finding to the effect that these records were unavailable.  The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.

Next, the Veteran was provided with a VA examination in September 2011, as well as an addendum opinion rendered in March 2013.  The Board finds that the September 2011 VA examination report is adequate as to psychiatric findings provided as the VA examiner reviewed the Veteran's medical records and conducted a thorough mental health interview with the Veteran; however, the report was incomplete as it did not provide a nexus opinion for the Veteran's claimed psychiatric disability.  

In compliance with the November 2012 Remand, a VA addendum opinion was provided by the September 2011 VA examiner in March 2013.  The Board finds that the examiner complied with the November 2012 Remand directives as the examiner provided an opinion with rationale.  Moreover, the examiner's opinion was based on a review of the Veteran's claims file and thorough interview with the Veteran in September 2011.  

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third Davidson elements, for specific chronic diseases only, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, even under this regulation, medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Id.  The specific chronic diseases to which 38 C.F.R. § 3.303(b) applies, are listed at 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1338.  Psychiatric disabilities are not included in the list of specific chronic diseases to which 38 C.F.R. § 3.303(b) applies.

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis, become manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include depression disorder and anxiety.  Specifically, the claim fails with respect to Davidson element (3), nexus to service. 

Regarding Davidson element (1), the Veteran has had diagnoses of adjustment disorder with mixed emotional freatures of depression and anxiety.  See e.g., May 2008 and September 2008 VA outpatient treatment records.  At that time, the Veteran complained of symptoms of depression and anxiety.  He was referred for a psychiatric evaluation, and it was noted that he reported that his symptoms started after he and his wife separated.  Following an examination, the axis I diagnosis was adjustment disorder with mixed emotional features of depression and anxiety.  A partner relational problem was noted.  While the most recent VA examination of September 2011, with the addendum of March 2013, show no current psychiatric diagnosis, the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim for service connection in May 2008, therefore, element (1) has been met. 

Regarding Davidson element (2), the Veteran indicated during the September 2011 VA examination that while taking the English as Second Language classes, he was stressed, as such was worse than basic training.  His service treatment records do not reflect any treatment for depression or anxiety.  However, affording the Veteran the benefit of the doubt, the Board finds that the Davidson element (2) has been met. 

Turning to the crucial, Davidson element (3) however, the claim fails for lack of a nexus to service.  In the September 2011 examination report, the examiner noted that the earlier diagnosis of adjustment disorder, and stated it was expected to remit with the passage of time as the identified stressor is resolved.  He noted that this is what happened to the Veteran, and the July 2008 treatment stated that the Veteran reported he felt "too tranquil and peaceful."  The Veteran still had problems with other issues, but was dealing with them in an appropriate manner.  The examiner concluded that "in short, his [the Veteran's] first psychiatric treatment was some thirteen years after his military service, related to his unwanted divorce, and of very short duration."  The examiner concluded that the Veteran did not have a current axis I diagnosis.  Under Axis II, the examiner noted that the veteran has some traits that can be categorized as personality issues rather than a full-fledged personality disorder.  He does not meet full DSM-IV criteria for any mental disorder at that time.  

Despite this opinion, the Board requested another for an assessment of his current personality issues in light of his prior diagnosis of adjustment disorder with mixed emotional features of depression and anxiety.  In the March 2013 addendum opinion, the September 2011 VA examiner opined that it was less likely than not that the Veteran's acquired psychiatric disorder was related to service.  The examiner based the decision on the fact that the Veteran did not seek mental health care during service, did not experience psychiatric symptoms chronically since service, and that there was no evidence to support a plausible link between the Veteran's in-service stressor and his psychiatric symptoms.  Indeed, the examiner essentially noted that the Veteran's mental health issues were as a result of marital discord.  

The Board acknowledges that the Veteran believes that his psychiatric disorder is as a result of his military service.  However, the Board notes that the VA examiner reviewed the Veteran's complete claims file, as well as completed a thorough interview with the Veteran in September 2011.  Based on the totality of the evidence, the examiner reached the conclusion that there was no evidence to support a plausible link between the Veteran's military service and the claimed psychiatric disability.  The Board places a high probative value on the March 2013 VA opinion. 

The Board has reviewed the remaining evidence of record, including VA outpatient treatment records and private treatment records, but none of the evidence supports a link between service and his acquired psychiatric disorder.  Indeed, the VA psychiatric mental health treatment records attribute the Veteran's personality tendencies to relationship problems. 

The Board has also considered the Veteran's statements that his current psychiatric problems are related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a psychiatric disorder to include depressive disorder and anxiety, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As Davidson element (3) has not been met, the Board finds that the claim must be denied with respect to direct service connection.  

Additionally, the Board finds that service connection on a presumptive basis is not warranted.  The adjustment disorder did not manifest for many years after service.  

For the foregoing reasons, service connection is not warranted for an acquired psychiatric disorder to include depressive disorder and anxiety.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for an acquired psychiatric disability, to include depression disorder and anxiety is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


